       Case 1:19-cv-01718-MCC Document 16 Filed 04/21/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA MAE REPSHER,                              :     Civil No. 1:19-CV-1718
                                                :
      Plaintiff,                                :
                                                :
                                                :
      v.                                        :     (Magistrate Judge Carlson)
                                                :
ANDREW SAUL,                                    :
Commissioner of Social Security,                :
                                                :
      Defendant.                                :

                                     ORDER


      Accordingly, for the reasons set forth in the accompanying Memorandum

opinion, IT IS ORDERED that the plaintiff’s request for a new administrative

hearing is GRANTED, the final decision of the Commissioner denying this claim is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing pursuant to 42 U.S.C. § 405(g). IT IS FURTHER ORDERED

that final judgment should be entered in favor of the plaintiff and against the

Commissioner of Social Security.

      So ordered this 21st day of April 2020.



                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge
